   4:20-cr-03063-JMG-CRZ Doc # 31 Filed: 09/24/20 Page 1 of 2 - Page ID # 52




                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                  Plaintiffs,                             4:20CR3063

      vs.
                                                            ORDER
CARTER BAILEY,

                  Defendants.


      Defendant has moved to continue the pretrial motion deadline, (Filing No.
30), because Defendant is awaiting additional discovery from the government
and needs to review that discovery before deciding if pretrial motions should be
filed. The motion to continue is unopposed. Based on the showing set forth in the
motion, the court finds the motion should be granted. Accordingly,

      IT IS ORDERED:

      1)    Defendant’s motion to continue, (Filing No. 30), is granted.

      2)    Pretrial motions and briefs shall be filed on or before November 6,
            2020.

      3)    The trial of this case is set to commence before the Honorable John
            M. Gerrard, Chief United States District Judge, in Courtroom 1, 100
            Centennial Mall North, United States Courthouse, Lincoln, Nebraska,
            at 9:00 a.m. on December 7, 2020, or as soon thereafter as the case
            may be called, for a duration of four (4) trial days. Jury selection will
            be held at commencement of trial.

      4)    The ends of justice served by granting the motion to continue
            outweigh the interests of the public and the defendant in a speedy
            trial, and as to both defendants, the additional time arising as a
            result of the granting of the motion, the time between today’s date
            and December 7, 2020, shall be deemed excludable time in any
            computation of time under the requirements of the Speedy Trial Act,
            because although counsel have been duly diligent, additional time is
4:20-cr-03063-JMG-CRZ Doc # 31 Filed: 09/24/20 Page 2 of 2 - Page ID # 53




         needed to adequately prepare this case for trial and failing to grant
         additional time might result in a miscarriage of justice. 18 U.S.C. §
         3161(h)(1) & (h)(7). Failing to timely object to this order as provided
         under this court’s local rules will be deemed a waiver of any right to
         later claim the time should not have been excluded under the
         Speedy Trial Act.

   Dated this 24th day of September, 2020.

                                         BY THE COURT:

                                         s/ Cheryl R. Zwart
                                         United States Magistrate Judge
